Citation Nr: 1519729	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  13-23 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a clothing allowance for the 2012 calendar year.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1977 to March 1984.

This matter initially came before the Board of Veterans' Appeals (Board) from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran testified before the undersigned via videoconference at an October 2014 Board hearing.  A hearing transcript is of record.

The contents of the claims file, including all records in the electronic (virtual) file, have been reviewed.  The record contains evidence that has not been considered by the agency of original jurisdiction (AOJ) and no waiver of AOJ consideration has been received.  However, the evidence is not directly pertinent to the claim at issue and, in any case, the Board has determined that the full benefit sought may be granted.  The Board may consider the appeal.  See 38 C.F.R. § 20.1304(c) (2014).


FINDING OF FACT

The Veteran has service-connected bilateral knee disabilities for which he wears or uses prosthetic or orthopedic appliances that tend to wear out or tear his clothing.


CONCLUSION OF LAW

The criteria for entitlement to a clothing allowance for the 2012 calendar year have been met.  38 U.S.C.A. §§ 1162 , 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.810 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  As the Board's decision is favorable to the Veteran, no additional notice or development is required.

In pertinent part, a veteran is entitled to a clothing allowance if, because of a service-connected disability, a VA examination establishes that he wears or uses a prosthetic or orthopedic appliance that tends to wear out or tear his clothing.  38 U.S.C.A. § 1162; 38 C.F.R. § 3.810(a)(1)(i).

Here, at a July 2008 VA examination, the Veteran was noted to require the use of bilateral knee braces due to his service-connected knee disabilities.  See also October 2007 VA Examination ("He requires knee braces and cane for ambulation.").  There is no dispute that the type of knee brace used by the Veteran caused wear and tear on his clothing.   In fact, according to the Veteran's testimony, VA awarded the Veteran a clothing allowance in each of the years 2009, 2010, 2011, 2013, and 2014 due to his need to wear knee braces because of his service-connected disabilities.  VA records confirm prior year clothing allowances.  See June 2012 VETSNET Award Printout.  The awards for prior years establish that the Veteran met the basic eligibility requirements and the Board will not disturb the previously-established finding of entitlement to a clothing allowance.  While the record neither confirms nor disproves the allegation with respect to clothing allowances for calendar years 2013 and 2014, the issue before the Board is entitlement to an allowance in 2012.

The July 2013 SOC denied the claim with respect to 2012 on the grounds that the knee braces were issued in 2009, there is no record of them having been serviced, and, so, the RO determined that the record established "non continuous [sic] use of knee braces."  However, at his October 2014 Board hearing, the Veteran credibly testified that he had been using continuously the knee braces issued in 2009 for his service-connected lower extremity disabilities and that he brought the knee braces to VA's prosthetics department to have the examined for service.  Thus, with the favorable resolution of doubt as required by 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102, even if the knee braces prescribed outlived their normal life expectancy, the Veteran's continued use of them for his service-connected knee disabilities establishes entitlement to an annual clothing allowance.


ORDER

Entitlement to a clothing allowance for the 2012 calendar year is granted subject to the laws and regulations governing monetary awards.



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


